Citation Nr: 1517490	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  14-35 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for colon cancer, to include as due to the service connected multiple myeloma.

3.  Entitlement to an increased disability rating for multiple myeloma, currently rated as 20 percent disabling.

4.  Entitlement to an increased disability rating for mood disorder, currently rated as 30 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1965 to March 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has reviewed the Veteran's electronic records on the Veterans Benefits Management System (VBMS) and Virtual VA, together with the physical claims file, in preparing the decision below.

Multiple myeloma has been rated as 100 percent disabling from May 30, 2007, the date of the grant of service connection, and as 20 percent disabling from January 1, 2010.  As 100 percent is the highest disability rating assignable, the time period from May 30, 2007 to January 1, 2010 during which 100 percent disability rating was in effect is not on appellate review.  Therefore, the decision below will focus on the time period from January 1, 2010 to the present. 

In Rice v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the issue of TDIU has been raised by the record.  Indeed, in statements throughout the appeal, the Veteran has stated he can no longer work due to his service connected disabilities, specifically, multiple myeloma.  A TDIU rating claim is part and parcel of the increased rating claim, and is therefore properly before the Board.  Id.  Thus, the issue on appeal is as noted on the title page.

In January 2015, the Board requested a Veterans Health Administration (VHA) medical opinion on the matter of service connection for colon cancer, to include as secondary to the service-connected multiple myeloma.  A February 2015 VHA opinion has been associated with the claims file and is now returned to the Board for review.

The issues of an increased disability rating for mood disorder and multiple myeloma, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No hearing loss disability, as defined for purposes of VA compensation, is shown during the pendency of this appeal.

2.  The competent evidence of records favors a finding that colon cancer is due to the service connected multiple myeloma.


CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Colon cancer was caused or aggravated by the service-connected multiple myeloma.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  At the outset, the Board notes that the service connection for colon cancer is being granted in the decision herein.  Therefore, any defficiencies with the notice requirements are harmless. 

As to the issue of service connection for bilateral hearing loss, a July 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also met its duty to assist the Veteran in the development of the claim.  The VA treatment records and examination have been obtained in the development of the claim.  38 U.S.C.A § 5103A , 38 C.F.R. § 3.159.  Records from the Social Security Administration (SSA) have also been associated with the claim file.  The Board notes that in the remand portion of this decision the Board is requesting that outstanding treatment records from the Vet Center be obtained.  The request is being made following the Veteran's statements that he is attending individual counseling sessions at the Vet Center on a weekly basis.  There is no indication in the records that the Veteran is seeking treatment at the Vet Center for any other disability than his psychiatric disability.  Therefore, the outstanding records are relevant only to the claim for an increased disability rating for mood disorder, a claim which is being remanded for further development.  Therefore, the Board finds that there would be no harm in deciding the claim for service connection for a hearing loss disability despite the outstanding records. 

The Veteran has been afforded a VA examinations conducted in May 2012 and a DBQ private examination in July 2013.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A review of the examination report reveals that the VA examiners considered Veteran's description and history of his symptoms, reviewed the claim file, conducted a thorough examination and provided a detailed report of the Veteran's condition with a clear opinion and rationale connecting the evidence to their conclusions.  There is no indication of any additional relevant evidence or information that has not already been obtained.  For these reasons, the Board finds that the examination reports contain sufficient bases and findings for the Board to render a decision in this appeal.

For the reasons given above, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria and Analysis

General legal principles

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


A. Bilateral hearing loss

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id. 

The Veteran was a afforded VA audiologic examination in May 2012.  He was afforded a private DBQ examination in July 2013.  At the May 2012 VA examination, the Veteran's average decibel loss was 25 dB in the left ear and 26 in the right ear.  No auditory threshold the frequencies 500, 1000, 2000, 3000, 4000 Hertz was above 40 dB, and no three were above 25 dB.  Speech recognition was 96 percent bilaterally.  The July 2013 DBQ audiologic examination disclosed average decibel loss was 20 dB in the left ear and 23 in the right ear.  No auditory threshold the frequencies 500, 1000, 2000, 3000, 4000 Hertz was above 40 dB, and no three were above 26 dB.  Speech recognition was 100 percent bilaterally. 

The evidence reflects that the Veteran did not manifest a hearing loss to 40 dB at any tested frequency in either ear, and that he did not have hearing thresholds above 25 dB at three frequencies in either ear, nor did he manifest a speech recognition score below 96 percent in either ear.  The Veteran does not have a post-service hearing loss disability that satisfies the requirements of 38 C.F.R. § 3.385.  Because the Veteran does not meet any criterion for hearing loss disability, the Board is not required to further address the Veteran's contention as to the cause of the claimed disability. 

While the Board accepts the Veterans contentions that his hearing is diminished, the Veteran's hearing acuity, as objectively measured, does not meet any of the alternative criteria for hearing loss in either ear, as defined for VA purposes.  The medical evidence establishes that claimed hearing loss disability is absent throughout the period of this appeal. 

Simply stated, while the Veteran's hearing my not be what it once was, it is still within a range of "normal", providing no basis to grant this claim.

In the absence of hearing loss disability in either ear during the pendency of the appeal, the Board has no authority to grant service connection for a hearing loss disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim must be denied.

B. Colon Cancer

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2014).  This includes disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id. at 448, see also 38 C.F.R. § 3.322 (2014).  

The Veteran contends that his current colon cancer is the result of exposure to Agent Orange in service and/or his service connected multiple myeloma.  Exposure to Agent Orange has been conceded as a result of his service in Vietnam.

The Veteran underwent a VA examination in April 2013.  After an examination of the Veteran and consideration of the medical records and reported history, the examiner opined that colon cancer is not related to military service or Agent Orange exposure.  She reasoned that colon cancer is not a condition related to Agent Orange exposure. 

A second VA medical opinion was obtained in September 2014.  At the time, the examiner noted that the Veteran has metastatic colon cancer and the surgical pathology report from November 2012 shows the colon cancer is adenocarcinoma which is a separate and distinct cancer from multiple myeloma. 

The Veteran submitted various opinions from his private treating physicians.  In a May 2013 letter, Dr. V.D. stated that the Veteran's colon cancer was likely to have been caused by his exposure to Agent Orange. 

In a June 2014 letter, Dr. V.D., stated that she believed exposure to Agent Orange contributed to the cause of the Veteran's colon cancer.  This could have been as a direct effect, or may have occurred indirectly due to the immunosuppressive effects of the multiple myeloma and/or its treatment. 

As noted in the January 2015 VHA request, the Board finds that the April 2013 opinion is inadequate as it is solely based on the lack of listing of a disability as a presumptive condition.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, the remaining opinions were conflicting.  As a result of the conflicting opinions, the Board requested a specialist's opinion to be conducted by a VHA physician.  

In the February 2015 VHA specialist's medical opinion, after a review of the Veteran's claims file, the physician determined that it was less likely than not that the Veteran's colon cancer was incurred in service to include as due to exposure to Agent Orange; and, that it is at least as likely as not that colon cancer was caused by the service connected multiple myeloma and provided a medical article which noted that patients with multiple myeloma were found to have a statistically significant increase of developing colon cancer.  As to whether colon cancer was aggravated by the multiple myeloma, the examiner stated that yes and no.  She explained that Revlimid, used to treat the Veteran's myeloma, has been linked to an increased risk of some hematologic malignancies but there is no clear evidence that there is an increased risk of colon cancer with the use of the drug.  However, myeloma patients do have an increased risk of developing colon cancer.  She concluded that multiple myeloma has been found to lead to an increased risk of developing colon cancer as well as other hematologic malignancies. 

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for colon cancer as secondary to the Veteran's service-connected multiple myeloma is warranted. 

There are conflicting medical opinions on the question of whether the Veteran's current colon cancer was caused by the multiple myeloma.  The September 2014 VA examiner concluded that the Veteran's current colon cancer was a distinct and separate type of cancer form the multiple myeloma.  However, the February 2015 VHA examiner concluded that it was at least as likely as not that the Veteran's colon cancer was caused by the multiple myeloma as there is a statistical significant increased risk for myeloma patients to develop colon cancer. 

Both examiners appeared to have an accurate picture of the Veteran's disability and history, and both provided a rationale for the conclusion offered.  Notably, while the September 2014 VA examiner addressed direct service connection and service connection as due to Agent Orange, unlike the February 2015 VHA physician, he did not address whether the Veteran's service-connected multiple myeloma caused or aggravated the Veteran's low back disability. 

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In this case, the Board assigns the September 2014 VA examiner's opinions the least evidentiary weight.  As noted above, while seemingly a negative opinion, the opinion provided did not address whether the Veteran's service-connected multiple myeloma caused or aggravated the Veteran's colon cancer.

To the contrary, the February 2015 VHA opinion which favors the claim is based on a review of the claims file, supported by rationale and phrased in a manner that allows the Board to understand the probability of a relationship between the Veteran's service-connected multiple myeloma and his colon cancer.  Moreover, while ambiguous as to whether the myeloma aggravated the colon cancer, the examiner stated in her bottom line conclusion that the colon cancer was likely caused by the multiple myeloma.  Finally, the February 2015 VHA examiner provided supporting medical literature for her opinion. 

Accordingly, the Board finds that the February 2015 VHA opinion is most persuasive as to the matter at hand.  Thus, the benefit sought on appeal is granted on a secondary basis. 38 C.F.R. § 3.310. 


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for colon cancer as due to the service connected multiple myeloma, is granted. 






REMAND

The Veteran seeks an increased disability rating for his service connected mood disorder.  After a review of the record, the Board finds that additional development is needed prior to deciding the claim. 

The Veteran was last offered a VA examination in October 2014.  A review of the examination report shows inconsistent findings, therefore rendering the examination inadequate.  Indeed, in the body of the examination report, the examiner noted that the Veteran endorsed hearing voices which told him to kill himself.  Additionally, the Veteran reported thinking of killing himself.  When asked if he was currently thinking of suicide, he stated no.  In summarizing the Veteran's symptoms, the examiner appears to have focused on the fact that the Veteran stated he did not have suicidal thoughts at the time of the VA examination.  However, the examiner does not appear to have acknowledged the fact that these suicidal thoughts are recurring in the Veteran.  Moreover, the examiner stated she was unsure as to whether the Veteran's symptoms were related to his mood disorder or whether they were related to his chemotherapy treatment.  However, a review of the examination report shows that the examination appears to have been somewhat cursory as there was a lack of detail in the description of symptomatology, in particular when the examination report is compared to the Veteran's statements provided in the VA Form 9 dated later in October 2014.  Overall, the Board is of the opinion that the examination is inadequate to properly determine the current level of the severity of the Veteran's symptoms related to the mood disorder.  Accordingly a new examination is needed.

The Board also notes that during the examination, the Veteran reported going to weekly counseling sessions at the Vet Center.  A review of the claim file shows the only records from the Vet Center are from September 2011 to March 2012, therefore, there are outstanding relevant records which must be obtained.  

In regards to the multiple myeloma, the most recent VA examination of September 2014 noted the Veteran had anemia and thrombocytopenia.  However, the examiner stated he could not make a determination as to whether the anemia and thrombocytopenia were due to the myeloma or the chemotherapy treatment for colon cancer.  It was noted the Veteran was informed to speak to his private oncologist.  It was noted that the multiple myeloma has been in remission since 2008.  

The Board notes that while the Veteran has not been rated under Diagnostic Code (DC) 5012, for the evaluation of malignant new growths of the bone, it is potentially applicable in this case.  Under DC 5012 a 100 percent rating is provided for one year following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, at which point, if there has been no local recurrence or metastases, the rating will be made on residuals under the provisions of 38 C.F.R. § 4.71a.  Therefore, the Veteran's multiple myeloma is to be rated on the basis of the residuals.  

At this point, the September 2014 VA examiner stated that it is not possible to determine if the anemia and thrombocytopenia are due to the myeloma or the treatment for colon cancer.  Given the VA examiner's statements it is possible that the anemia and thrombocytopenia are due to the myeloma, despite it being on remission, and therefore, could be considered for rating purposes.  Accordingly, a clarifying opinion must be obtained as to whether the anemia and thrombocytopenia are residuals of the myeloma or the treatment for colon cancer. 

Finally, as noted in the Introduction portion of the decision above, the Board has found that there is an implied claim for TDIU.  Rice, supra.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC should obtain all of the Vet Center records for the Veteran from March 2012 through the present and associate them to the claim file.  All efforts to obtain the records should be clearly documented in the claim file.  If the records are unavailable, it should so be noted in the record and the reason for unavailability should be provided.

2. After the above development has been completed, the Veteran should be scheduled for a psychiatric examination to determine the current level of severity of the Veteran's mood disorder.  The claim file should be made available to the examiner for their review and access to the Veteran's electronic files should be provided.  The examiner should state in the examination report that a review of the claim file was completed.  The examiner is asked to conduct a thorough psychiatric examination of the Veteran to include a detailed history of his symptoms.  To the extent possible, the examiner should differentiate between symptoms caused by the mood disorder and those caused by other disabilities, to include treatment for colon cancer.  All symptoms associated with the mood disorder should be clearly noted.  A GAF score should be provided.  A complete rationale for all opinions rendered must be provided.

3. The RO/AOJ should develop the claim for TDIU as necessary.

4. Forward the Veteran's file to an oncologist and request that an opinion be provided as to whether the anemia and thrombocytopenia noted in the September 2014 VA examination are related to the myeloma or the treatment for colon cancer.  The claim file and electronic files should be reviewed by the examiner and the examination report should note that a review of the files was conducted.  A compete rationale for any opinion rendered must be provided.  In the extraordinary instance that an opinion cannot be provided without resorting to mere speculation, the examiner should provide a complete rationale as to why the opinion cannot be provided.

5.  Then, after undertaking and completing any other development deemed necessary, readjudicate the remaining claims.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them opportunity to respond to it before returning the file to the Board for further consideration of all remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


